I should 
like my first words in this great forum of the world Organization to be an 
expression of our great pleasure at the unanimous decision of the Assembly 
that you. Sir, should be the one to guide and direct its important work at the 
forty-seventh session. Your brilliant record, your undeniable personal 
prestige, your dedication to the ideals that inspire our Organization and the 
fact that you come from a part of the world where impressive positive changes 
are taking place are all signs that the United Nations, with determination and 
enthusiasm, is in step with the great phenomenon of our era: the 
reaffirmation of freedom as the driving force of history. 
We also recognize the splendid job done by your predecessor. 
Ambassador Samir Shihabi, who carried out his delicate task during a period of 
important national challenges which our Organization met with determination 
and with a sense of service. 
The presence of a new Secretary-General has given the period since the 
last session of the General Assembly a very special significance. This is an 
excellent opportunity to express again to the world our profound appreciation 

to the former Secretary-General, Javier Perez de Cuellar, not only because of 
the fine overall task he accomplished but more specifically because of his 
selflessness and his effective participation in achieving the final peace 
agreement in El Salvador, which he, his representatives and associates worked 
towards with such effort and conviction. We are also moved when we recall how 
that agreement was reached at the last minute of the Secretary-General's 
mandate, and therewith the peace of El Salvador was linked with the name of an 
illustrious Latin American of universal stature. 
When the new Secretary-General, Mr. Boutros Boutros-Ghali, assumed his 
functions, we immediately realized that his unequivocal intention would be to 
continue to support, with his characteristic wisdom and experience, the 
difficult and exemplary process in which we Salvadorans are involved. This 
encourages us to remain faithful to past commitments and to believe that the 
new dynamics in El Salvador are irreversible, provided that we have the 
support of the international community. 
On a number of occasions, and specifically in our message of 
16 January 1992 during the signing ceremony in Chapultepec, Mexico, we have 
said that peace in El Salvador is not just a matter of restoring normal 
conditions - those that prevailed before the conflict but of establishing 
peace of a new kind, unprecedented in our country. Besides being a civilized 
way of ending armed confrontation, peace is a complex series of commitments 
aimed at consolidating democracy in El Salvador. It is a means of providing 
more opportunities for pluralist participation, a way to create 
socio-political conditions for stability based on democratic legality among 
all existing sectors and groups of society. 
 
This agreement, termed by the United Nations a unique agreement, is being 
implemented with the close cooperation of El Salvador and the international 
community. Conditions specific to that country, together with world events 
and in particular the end of the cold war, made it possible to conclude the 
conflict in El Salvador in a satisfactory manner. And at this point we should 
like to stress an issue that is of supreme importance: the subject of 
democracy. 
We have no doubt whatsoever that it has been the existence of the 
democratic process in our country that has made it possible for the war to 
gradually lose its historic vigour. It also made it possible to arrive at a 
kind of solution that appears to be permanent, one that will permit the 
building of peace, which is of course a long-term effort. The peace agreement 
is sound and convincing to the Salvadorian people and to the entire world as 
well, because it empowers and expands democracy. We would repeat here in this 
great forum, as we have done on the three earlier occasions on which we had 
the privilege of speaking the truth as we see it from this rostrum, that our 
main challenge and our most significant task is to serve the gradual 
democratization of El Salvador. In this manner we hope to contribute to 
security, internal progress and the stability of Central America. 
Our country has made major sacrifices and efforts to establish and 
safeguard the democratic process. Our Government - and we say this with 
legitimate satisfaction - has contributed boldly and relentlessly to the 
consolidation of democracy in El Salvador. We will not waver even for a 
moment, as we have recently demonstrated, in ensuring that this process moves 
forward in the future for the benefit of an entire population that has, as a 

result of great suffering, earned a stable peace, secure development and a 
better future. 
Our country's institutions have contributed greatly to all of these 
efforts, but we should like to emphasize that two in particular have given us 
their determined support: our political institution, the Nationalist 
Republican Alliance, and the armed forces of El Salvador. They have given us, 
and continue to do so, fundamental support in ensuring that democracy in El 
Salvador becomes a reality and peace a concrete fact. We shall not tire of 
saying that the people of El Salvador are the major protagonists in this new 
and historic stage. All of us are involved in building an integrated society, 
one that can jointly settle its differences and realize its aspirations. In 
order to achieve this, peace must be the first priority. Without a stable 
peace, freedoms could become fragile and progress uncertain. 
We consider it essential that this process be carried out in accordance 
with the terms of the peace agreement. Significant progress has been made in 
implementing the corresponding commitments, starting on 16 January. Many 
difficulties have arisen technical, logistical, financial and 
political but, with the efficient support of the United Nations, we are now 
in a position to conclude the crucial stage of the cessation of armed 
confrontation on 31 October as scheduled. 
On this solemn occasion we appeal to the international community 
represented here, hoping that they will support our decision and our 
determination to scrupulously respect this deadline. At that point, the 
military structure of the Farabundo Marti National Liberation Front (FMLN) 
will come to an end, because the Government has been fulfilling its various 

political and constitutional commitments and will continue to do so in a 
serious and responsible manner. We should like to move to another important 
stage of the process, in which political freedom will determine the rate of 
progress in our country, in all walks of life. 

Our peace process, because of it¬´ characteristics and its potential, 
stands as an example for others to follow. We are extremely pleased that in 
El Salvador unprecedented events of great importance are taking place. The 
role and performance of the United Nations Observer Mission in El Salvador 
(ONUSAL) is one of those phenomena, and it is in keeping with the new role 
that falls to the United Nations in the post-cold-war period. 
In this connection, we fully support the concepts contained in the report 
of the Secretary-General prepared in keeping with the statement agreed upon on 
31 January of this year at the summit meeting of the Security Council. That 
document, entitled "An Agenda for Peace", reflects the experience accumulated 
by the Organization in the area of preventive diplomacy and the establishment, 
maintenance and consolidation of peace. That experience is now guiding the 
Organization. The case of El Salvador is one of the clearest and most 
persuasive examples of the fact that our Organization is fulfilling the 
responsibilities required of it by the events and dynamics of the times, and 
it is doing so efficiently and opportunely within this new, increasingly 
interlinked world where there is a growing sense of globalism. 
In this connection, we emphasize that there is a strong trend not only 
towards economic globalism but also towards democratization and the 
safeguarding of peace throughout the world. Today no one is immune to the 
conflicts that used to be called peripheral. The distortions that existed 
until not so long ago, due to the permanent tension reigning in an 
ideologically bipolar world, have given way to a much more realistic, 
humanitarian approach to the world's problems: understanding the world as an 
integrated zone of peace where even the most local conflict is now a concern 
of the international community, which is speedily developing the ways and 

means of creating effective cooperation in peacemaking efforts, without 
resorting to the barbarism of intervention or the arrogance of unilateral 
operations. The concept of the international policeman is, fortunately, being 
replaced by something much more modern and constructive: joint agreement to 
face acute crises that jeopardize international peace and stability. 
This brings us back to the concept of democracy, which is the key topic 
of our time. In this regard, we fully associate ourselves with the remarks of 
the Secretary-General in his aforementioned report: 
"Democracy within the family of nations means the application of its 
principles within the world Organization itself. This requires the 
fullest consultation, participation and engagement of all States, large 
and small, in the work of the Organization. All organs of the United 
Nations must be accorded, and play, their full and proper role so that 
the trust of all nations and peoples will be retained and deserved. The 
principles of the Charter must be applied consistently, not selectively, 
for if the perception should be of the latter, trust will wane and with 
it the moral authority which is the greatest and most unique quality of 
that instrument. Democracy at all levels is essential to attain peace 
for a new era of prosperity and justice." (A/47/277, para. 82) 
We Salvadorians, immersed as we are in a process of radical, conscious 
transformation of our society, make an unequivocal declaration of trust in the 
United Nations by placing in its hands the vital task of verifying all peace 
agreements. It is no exaggeration to say that few countries have placed such 
confidence in the Organization. This shows our great desire for peace and 
democracy, and at the same time it makes both us and the Organization 
responsible. In other words, in the process in El Salvador we are all gaining 

valuable experience, and we have no doubt that our original approach to 
overcoming conflict and seeing to it that the solution serves as a political 
and social platform for the future makes this one of the most important 
landmarks in the process of transition that is taking place in the 
international community today. 
Salvadorians cannot afford to vacillate, nor can we be found wanting in 
this great effort to heal our country of the deep-rooted bad habits of the 
past and of the ravages of war. This commitment to our own history is also in 
keeping with the spirit of our times, to which we feel so closely linked. The 
fact that we are so involved in building a new national reality that goes much 
deeper than an ideological revolution for it pragmatically recognizes change 
and dynamism as the driving force behind social and political life - does not 
inhibit us but, on the contrary, connects us to a world that is in a 
surprising process of renewal. We are only now emerging from a paralysing 
period of confrontation, so we do not yet know what policies and doctrines 
will prevail in the future. But we do know that concepts such as political 
freedom, social pluralism, market economics and international cooperation are 
all in the forefront of people's thinking and action throughout most of the 
world. After so many years of rhetorical preaching, today there are for the 
first time sound indications that a genuine international community is being 
forged - and this fills us with optimism and a sense of security. 
That optimism and security do not prevent us from expressing our concerns 
regarding the problems remaining with us, perhaps even more dramatically than 
before, such as the deterioration of economic and social conditions which 
continue to exist in the developing countries and the catastrophic situation 
as regards the environment, which is threatening the very survival of mankind 

on Earth. The existence of such problems is not limited to just a few 
countries or just one region rather than others. As in the case of peace and 
democracy, these are global issues, and for that reason this forum must deal 
with them as matters of priority. It is no longer the nuclear nightmare that 
frightens us, but rather the dying of nature, which we have mercilessly 
abused, even to the point of endangering our own species. No longer is it the 
power of the super-Powers that is such a threat to mankind's survival; it is 
the ancient scourge of poverty that continues to erode the foundations of our 
civilization, whose great and unshirkable task is now to protect the dignity 
of all human beings without distinction as to race, culture or geographic 
location. 
The United Nations today, thanks to the emerging new world order, has a 
responsibility to integrate the world, something that was unimaginable only a 
short time ago. We believe that at this session, which is the first one truly 
taking place in a post-cold-war atmosphere, the Assembly must make renewed, 
imaginative efforts to overcome existing stereotypes in a world that became 
accustomed to functioning as a kind of battlefield. If we could graphically 
describe the international reality that should prevail in our day, we would 
imagine all the nations of the world sitting around a table discussing, on an 
equal footing, the problems that inevitably affect us all. The era of trench 
warfare and walls is now behind us, much to the dismay of the skeptics and to 
the delight of those who never really ceased to believe in the possibility of 
a better world with freedom and democracy. Incredible though it may seem, we 
are entering an era in which peace is no longer just a fine word with no real 
meaning. 

El Salvador is a small country, but it is a small, great country that 
does not want to deprive itself of the great opportunity provided by peace. 
That applies to ourselves, to our neighbours, to our natural cultural 
community and to the world. Thus, we give priority to respect for human 
rights; we are trying to organize our economy; we have definitively renounced 
war as a means of dealing with internal or international problems. For that 
reason, we are here, calling on the economically most powerful nations to 
renew with actions their generous commitment to collaborate in the costly 
process of peace in El Salvador so that it will not be thwarted by lack of 
financial resources. The flow of external assistance to carry out the 
concrete agenda of bringing about peace is at a critical stage. That is why, 
from this rostrum, we renew our appeal for international solidarity to 
contribute to consolidating peace without obstacles in El Salvador. 

While the process is moving ahead in our country, and we are committed to 
its doing so fully and consistently, regional developments are no less 
promising. As a result of a decision of the International Court of Justice, 
we have just settled an old dispute with the fraternal Republic of Honduras, 
and we renew our unequivocal commitment to abide in good faith by that 
decision. At the same time, we continue striving to promote regional 
integration, especially with our Central American brothers. We believe in the 
common destiny of Central America, and for that reason we are working in a 
coordinated way to see to it that our region will be a zone of lasting 
democracy, progress and stability. We believe more and more in the real 
possibility of achieving a united Central America in which every country, 
without losing its identity, develops its own potential. It is a great task 
of the present with tremendous implications for the future. 
We feel that we are members of the Iberian-American community of nations, 
which, though it does not yet exist officially, is becoming a reality in 
spirit and in the common aim of giving it shape. We have felt the beneficial 
effects of solidarity among nations that share the same language and culture. 
We have received and continue to receive enormous support from countries such 
as Mexico, Spain, Venezuela and Colombia, the "Group of Four Friends", whose 
contribution to achieving and consolidating peace is a shining page in our 
history. We reiterate our appreciation to them and to other friendly 
countries that have helped us in the great task of making El Salvador a new 
country. 
We express once again our conviction that the United Nations, now more 
than ever, has a mission for the future. On its agenda two matters are at the 
forefront: global peace and sustainable international development. We are 

convinced that the United Nations, faced with those issues, will prove to be 
what President Bush said two days ago in this forum it would be: an 
Organization of truly united nations, for the first time since it was founded. 
We are especially pleased to welcome the new States that have joined this 
great family of the United Nations. Their presence, which enhances the status 
of the Organization, is due largely to the great freedom movement that has 
marked our time. We favour the principle of universality, meaning that all 
the countries of the world, without exception, must be present in our 
Organization and must contribute. Thus we offer our support to help ensure 
that all pending cases and those that might emerge in the future will be 
resolved positively. 
El Salvador has devoted all its energies to the peace process, towards 
whose success the United Nations is making such a decisive, efficient 
contribution. We will not waver for a moment in promoting that process, which 
is a matter of rebuilding the country and setting an example to the rest of 
the world. Those of us who have been on the side of freedom and democracy all 
along have been proved right by time. But that triumph is not ours; it 
belongs to the peoples of the world who have already suffered too much not to 
see, and soon, the fruits of progress, which are the only guarantees of 
internal stability and peace among nations. 
